[dex1017001.jpg]
dUn" brands, Offer of Employment February 28, 2012 (revised March, 5, 2012) Ms.
Ginger Gregory 234 Causeway Street, Unit 909 Boston, MA 02114 Dear Ginger, On
behalf of Dunkin' Brands, Inc. ("Dunkin' Brands" or the "Company"), I am very
pleased to offer you the position of Senior Vice President, Chief Human
Resources Officer, reporting to Nigel Travis, Chief Executive Officer, Dunkin'
Brands Group, Inc. The additional terms of this offer are set forth below. This
offer of employment is contingent upon the satisfactory completion of: • a
background screening, • reference checks regarding your past employment, •
satisfactory completion of all legal documents, including execution of a
non-competition, non- solicitation and confidentiality agreement, and •
disclosure and documented release from all existing non-competition agreements
(Dunkin' Brands reserves the right to verify the status of any such agreements
and releases). Start Date Your anticipated start date is March 26, 2012. Cash
Compensation Base Salary You will be paid $14,230.77 on a bi-weekly basis, less
applicable payroll deductions and withholdings, in accordance with Dunkin'
Brands' standard payroll practices for salaried employees. This equates to
$370,000.00 on an annualized basis. Your base salary will be reviewed annually
at the beginning of each calendar year based on market competitiveness and
performance and may be adjusted at that time. You will be eligible to be
considered for an increase in 2013. Short-Term Incentive Beginning on your start
date, you will be eligible to participate in the FT-2012 Dunkin' Brands'
Short-Term Incentive Plan (STI). Your annual incentive is targeted at 50% of
your base salary earnings. The actual percentage of your Award is discretionary
and will be based on the terms of the STI Plan as they exist at any given time,
which generally take into account Company performance and your individual job
performance, including your ability to meet established goals and objectives.
Your participation letter, as well as the Plan Document which governs the terms
of the Plan, will be provided to you under separate cover. L40011DUNKIN' WA
DONUTS 13Ptcat's 130 Royall Street Canton, MA 02021 p 781-737-3000 f
781-737-4000



--------------------------------------------------------------------------------



 
[dex1017002.jpg]
Long-Term Incentive Subject to approval by the Board of Directors of Dunkin'
Brands Group, Inc. ("Dunkin"), you will be granted an option to purchase 110,000
shares of Dunkin' common stock. It is anticipated that this grant will occur
commensurate with your start date. The stock option award shall be subject to
the terms of the applicable Dunkin' incentive compensation plan, the award
agreements evidencing such grant of stock options and all other agreements
referenced in such plan and award agreements. More details regarding this grant
of stock options will be provided upon confirmation of the grant by the Board of
Directors. Other Compensation Equity Replacement In recognition of the fact that
you are forfeiting unvested equity incentives with your current employer, you
will receive a one-time grant of 8,500 restricted stock units as part of your
employment offer. These restricted stock units will vest in equal installments
over three years. As an additional component of the equity replacement offer,
you will also be granted an additional option to purchase 20,000 shares of
Dunkin' common stock. The restricted stock units and stock option awards shall
be subject to the terms of the Dunkin' Brands Group Inc. 2011 Omnibus Long-Term
Incentive Plan, the award agreements evidencing such grant of restricted stock
units and stock options and all other agreements referenced in such plan and
award agreements. It is anticipated that both grants will be made commensurate
you're your start date. More details regarding this grant of stock options will
be provided upon confirmation of the grant by the Board of Directors. Benefits
Dunkin' Brands offers a competitive benefits program. As an employee of the
Company, you will receive the benefits provided to our employees consistent with
the terms of each particular benefit plan. All cost- sharing for employee
benefits is paid through biweekly payroll deduction. The Dunkin' Brands Benefits
Guide, which provides details on our current benefits programs, is included in
this package. The Company reserves the right to modify these benefits at any
time, as it deems necessary. Insurance Upon election, medical, dental and/or
vision coverage will be effective on the first of the month following your start
date. You will be also be offered disability coverage and various life insurance
programs in accordance with their terms. Retirement Dunkin' Brands offers the
opportunity to participate in a retirement savings plan after three months of
service. An overview of the 401(k) plan is included in the enclosed Benefits
Guide. Deferred Compensation You will be eligible to participate in the Dunkin'
Brands, Inc. Non-Qualified Deferred Compensation Plan in accordance with its
terms. The plan provides an opportunity for pre-tax savings to assist you in
accumulating assets for planned events during your working life and retirement.
Details are attached. Paid Time Of Beginning on your start date, you will accrue
four weeks of vacation per year. Dunkin' Brands also offers paid time off for
holidays, personal, sick and volunteer time, according to the applicable Company
policy.



--------------------------------------------------------------------------------



 
[dex1017003.jpg]
Severance In the event of your separation from service by Dunkin' Brands as a
result of a termination by the Company other than for "cause", you will be
eligible for severance equal to 12 months of your then- current base
compensation. Severance is payable in the same manner and at the same time as
Dunkin' Brands' regular payroll, conditioned on the return of a full release of
claims by you. "Cause" means fraud; material neglect (other than as a result of
illness or disability) of your duties to Dunkin' Brands; conduct that is not in
the best interest of, or injurious to, Dunkin Brands; acts of dishonesty in
connection with the performance of your duties; or conviction of a felony or
crime involving falsehood or moral turpitude. Without our receipt of the full
release of claims, you will not be entitled to the aforementioned severance.
Code of Conduct Before you make your decision regarding this employment
opportunity, you should carefully review the enclosed Code of Conduct that you
will be required to adhere to once employed by Dunkin' Brands. As set forth in
the Conflict of Interest section, you will be expected to devote your full-time
and attention to Dunkin' Brands and not be actively involved in any other
business. While you are employed by Dunkin' Brands, the Company will not utilize
the services of any business in which you have held an ownership interest.
Further, you will have to recuse yourself from any hiring decision involving an
employee or former employee of a business in which you have held an ownership
interest. Proof of Right to Work This offer is subject to your provision of
appropriate documentation to confirm your identity and eligibility to work in
the United States, as required by federal immigration law. You will be required
to provide to Dunkin' Brands such documentary evidence within (3) business days
of your date of hire. Period of Employment Your employment with Dunkin' Brands
will be at will, meaning that this offer of employment does not constitute a
contract of employment. If employed, you may elect to resign at any time and
Dunkin' Brands may elect to terminate your employment at any time for any
reason, with or without cause or advance notice. This at will employment
relationship cannot be changed by any statement, promise, policy or course of
conduct, except by a writing signed by you and an appropriate Company officer.
Entire Agreement This offer of employment contains all of the terms of your
employment with Dunkin' Brands and supersedes any prior understandings, promises
or agreements, whether oral or written, between you and Dunkin' Brands or anyone
acting on its behalf. By signing this offer, you represent and warrant that your
employment with Dunkin' Brands will not violate any agreements, obligations or
understandings that you may have with any third party or prior employer. We are
pleased to offer you this position with Dunkin' Brands. To accept the terms
above, please sign and date this letter and return it to me no later than
Friday, March 9, 2012, otherwise this offer shall be considered null and void.
We look forward to your favorable reply.



--------------------------------------------------------------------------------



 
[dex1017004.jpg]
Ri har Senior Vice President and General Counsel Dunkin' Brands Group, Inc. I
ACCEPT HE BOV OFFER OF EMPLOYMENT / Ginger L. GreOry KiLd--cl/t Zo Date cc:
Nigel Travis Personnel File



--------------------------------------------------------------------------------



 